Citation Nr: 1429111	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-40 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating before July 19, 2010, and a rating higher than 10 percent after July 19, 2010, for bilateral pes planus.

2.  Entitlement to service connection for arthritis of the feet to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for chronic lumbar strain with spondylosis and degenerative disc disease to include as secondary to service-connected bilateral pes planus. 

4.  Entitlement to service connection for a left leg and knee disability to include as secondary to service connected bilateral pes planus.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1973 to November 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2009, in October 2009, in December 2010, and in September 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in August 2010, the RO increased the rating for bilateral pes planus from 0 percent to 10 percent, effective July 2010, the date of a VA examination.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2012 and October 2013, the Board remanded the claims for additional development.  

The issues of entitlement to service connection for arthritis of the feet, chronic lumbar strain with spondylosis and degenerative disc disease, and a left leg and knee disability, to include as secondary to service-connected bilateral pes planus, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 19, 2010, the Veteran's service connected pes planus was not manifested by moderate symptoms, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  

2.  Since July 19, 2010, the Veteran's service-connected pes planus is not manifested by marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, claw foot, malunion of tarsal or metatarsal bones, or any other severe or moderately severe foot injuries.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral pes planus, prior to July 19, 2010, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5276 (2013).

2.  The criteria for a disability rating in excess of 10 percent for bilateral pes planus, since July 19, 2010, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the Veteran with content complying VCAA notice on the underlying claim of service connection for pes planus by letter dated in February 2008.  Where, as here, service connection has been granted, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement to the RO's effective date for the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. 38 C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for higher initial ratings for pes planus, following the initial grant of service connection. Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

The RO obtained the service treatment records and VA records.  The Veteran underwent VA examinations in May 2008, September 2009, July 2010, September 2012, and December 2013 to evaluate pes planus.  As the examination reports are based on review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claim decided, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Service connection for bilateral pes planus was granted in the October 2009 rating decision on appeal.  An initial noncompensable rating was assigned from February 2008.  In a rating decision in August 2010, the RO increased the rating for bilateral pes planus from 0 percent to 10 percent, effective July 19, 2010.

Disabilities of the foot are rated under Diagnostic Codes (DC) 5276 to 5284.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  The Veteran's bilateral foot disability is currently evaluated at 10 percent disabling under DC 5276, acquired flatfoot.  Under DC 5276, a noncompensable rating is warranted where the evidence shows a mild disability, with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted where there are moderate symptoms, including the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe symptoms bilaterally, including objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  

On VA examination in May 2008, the Veteran reported pain in the arches of his feet with walking and cold weather.  He used Naprosyn for flare-ups.  He also used inserts which helped.  The Veteran denied weakness, fatigability, or instability of the feet, but was limited to standing and walking for a few hours.  He denied swelling, heat, calluses, or redness of the feet.  On examination, the Veteran walked with a normal gait.  His arches showed collapse bilaterally.  The arches were nontender to palpation.  There was no pain on manipulation of either foot and no pain on motion, edema, weakness, instability, or tenderness to palpation of either foot.  There was evidence of a 1.5 centimeter callus at the base of the right great toe region.  The callus was nontender to palpation and intact, with classic thickening.  There was evidence of abnormal weight bearing in the right forefoot.  The left foot did not show any callus.  The Achilles tendon aligned normal without appreciable pronation with standing from the sitting position.  

On VA examination in September 2009, the Veteran reported that his orthotics helped him tremendously, giving him pretty much unlimited mobility.  He described cold sensitivity that made his feet hurt, but that his feet did not hurt if he kept warm.  On examination, he walked with a normal gait.  He had complete flat feet, pronated, with five degrees off the weight-bearing line bilaterally.  There was puffiness about both ankles but no tenderness or heat.  There was no pain on manipulation of the flat feet.  The examiner stated that there were no functional limitations on standing and walking.

On VA examination conducted July 19, 2010, the Veteran reported daily discomfort in his feet.  He denied stiffness, weakness, swelling, redness, heat, fatigability, or lack of endurance.  He reported that his symptoms could occur at rest, standing, or walking, but were worse with standing or walking.  The Veteran reported that the pain continued and was not alleviated by use of orthotics.  On examination, there was no swelling of either foot.  There was tenderness in a sleeve-like distribution around each foot.  There was some evidence of abnormal weight-bearing due to valgus deformity.  Achilles tendon insertion was normal bilaterally.  The right foot was pronated.  

On VA examination in December 2013, the examiner noted pain accentuated on use of both feet.  There was no pain on manipulation of the feet and no swelling on use.  There were no characteristic calluses and the Veteran's symptoms of pain were relieved by arch supports.  There was decreased longitudinal arch height on weight-bearing.  There was no objective evidence of marked deformity of the foot and no marked pronation of the foot.  The weight-bearing line did not fall over or medial to the great toe.  There was no inward bowing of the Achilles tendon.  The Veteran used a cane for multiple joint complaints (back, feet, left knee).  The examiner described pain with prolonged weightbearing, otherwise no limitations on functioning.

Prior to July 19, 2010, the record shows mild symptoms of bilateral pes planus, relieved by use of arch supports.  The May 2008 and September 2009 VA examination reports do not demonstrate weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, or pain on manipulation and use of the feet.  While the May 2008 examiner noted a callus of the right foot, there was no indication of more than mild symptoms of pes planus, and the September 2009 examiner found no functional limitations.  

Since July 19, 2010, the Veteran's pes planus disability is manifested by no more than moderate symptoms, as there is no evidence of marked deformity, swelling or callosities.  While the December 2013 examiner noted pain accentuated on use of both feet, he also stated that there was no pain on manipulation of the feet and no swelling on use; no characteristic calluses; pain was relieved by arch supports; there was no objective evidence of marked deformity of the foot and no marked pronation of the foot; the weight-bearing line did not fall over or medial to the great toe; and there was no inward bowing of the Achilles tendon.  Based on these findings, there is no basis for concluding that the Veteran's bilateral pes planus is severe as required for a higher rating under Code 5276.

The Board has considered whether another rating code is more appropriate to the Veteran's disability than the one used by the RO.  Only three other Diagnostic Codes (DCs) specific to foot disabilities afford disability ratings higher than 10 percent.  Of these, DC 5278, acquired claw foot, and DC 5283, malunion or nonunion of the tarsal or metatarsal bones, are inapplicable as the Veteran has not been diagnosed with either of these conditions.  Under DC 5284, other foot injuries, a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent rating for moderately severe injuries, and a 30 percent rating for severe injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The terms "moderate," "moderately severe," and "severe" are not defined by regulation; however, the overall regulatory scheme contemplates 10 percent ratings in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is inward bowing of the tendo Achilles with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278.  The record does not indicate that the Veteran's disability approximates this degree of severity.  Therefore a disability rating higher than the current 10 percent is not warranted under any DC specific to foot disabilities. 

Additionally, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether an increased evaluation may be warranted.  The current rating of 10 percent contemplates slight functional impairment due to pain, and there is no clinical evidence indicating additional functional loss due to weakness or excess fatigability, beyond that which was objectively shown in the examinations.  Specifically, the September 2009 examiner stated that there were no functional limitations on standing and walking, and the December 2013 examiner found no limitations on functioning other than pain with prolonged weightbearing.  Therefore, the Board holds that an increased evaluation in consideration of DeLuca and applicable VA code provisions is not warranted for any period during the course of the appeal.  See Fenderson, supra. 

In conclusion, the evidence of record does not support a compensable evaluation prior to July 19, 2010, or an evaluation in excess of 10 percent since that date, for the Veteran's service-connected pes planus.  In reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  

Extraschedular Ratings

The Board has considered whether the record raises the matter of an extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  In this case, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected pes planus.  The Veteran's foot disability is primarily manifested by pain and tenderness.  The applicable diagnostic codes used to rate that condition provide for ratings based on tenderness and the effects of pain and functional impairment have been taken into account and are considered in the relevant criteria in the rating schedule.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

An initial compensable rating before July 19, 2010, and a rating higher than 10 percent after July 19, 2010, for bilateral pes planus, is denied.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Moreover, the Court has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one. 

The Board finds the directives in the Board's remand of October 2013 were not substantially complied with.  As pointed out by the Veteran in a May 2014 statement, the examiner did not specifically address whether the service connected bilateral pes planus aggravated a current low back, left foot, or left knee disability.  

Additionally, the examiner stated that there was no current foot disability other than pes planus.  However, the previous remand specifically requested that the examiner address whether calcaneal spurring by X-ray or degenerative changes at the base of each great toe (which was previously diagnosed on x-ray in August 2011) is caused by or aggravated by the service-connected pes planus.  Another VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional who has not previously examined the Veteran.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is to address the following:

a). Is it at least as likely as not (probability of at least 50 percent) that left knee osteoarthritis, lumbar strain, or lumbar degenerative disc disease are aggravated by service-connected pes planus? 

The examiner is advised that the term "aggravated" means a permanent increase in severity, that is, an irreversible worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms. 

In formulating this opinion, the VA examiner must comment on the Veteran's assertion that his pes planus resulted in an altered gait which caused or aggravated his current low back and left knee osteoarthritis. 

b). Is it at least as likely as not that calcaneal spurring by X-ray and/or degenerative changes at the base of each great toe is either caused by or aggravated by the service-connected pes planus? 

The examiner is advised that on X-ray in August 2011, the Veteran was noted to have minimal plantar calcaneal spurring is seen and minimal degenerative changes at the first metatarsophalangeal joints of each foot.  Although these conditions may not be present on the current examination, in light of a diagnosis of these conditions during the appeal period, the requested nexus opinion must be provided.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After the above development, readjudicate the claims.  If any benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


